          Case 1:21-cr-00041-AJN Document 40 Filed 03/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                3/10/21


  United States of America,

                 –v–
                                                                      21-CR-41 (AJN)
  Delvis Ramirez, Pedro Sosa-Zarzuela, and
  Rodolfo Escoto,                                                         ORDER

                         Defendants.


ALISON J. NATHAN, District Judge:

       On February 24, 2021, the Government filed a letter motion requesting that the Court

enter a proposed protective order. Dkt. No. 30. In its letter motion, the Government noted that

counsel for Defendants Delvis Ramirez, Pedro Sosa-Zarzuela, and Rodolfo Escoto objected to

the inclusion of a provision governing materials designated as “Sensitive Disclosure Material,”

which would require that such materials remain in the sole possession of defense counsel. Id. at

1–2. Counsel for Ramirez and Sosa-Zarzuela also objected to a separate provision of the

proposed protective order that would allow the Government to make redactions of personal

identifying information, including birthdates, Social Security numbers, and addresses. Id. Along

with its letter motion, which was filed on the public docket, the Government also submitted an ex

parte letter that informed the Court about the details of the materials at issue. Counsel for

Ramirez and Sosa-Zarzuela submitted responses to the Government’s letter motion, explaining

the basis for their objections and challenging the necessity of such a provision. Dkt. Nos. 33, 34,

36, 37. The Government filed its reply on March 8, 2021, including in its submission an

amended proposed protective order that addressed an ambiguity regarding the redaction




                                                 1
          Case 1:21-cr-00041-AJN Document 40 Filed 03/10/21 Page 2 of 4




provision. Dkt. No. 39 & Ex. A. Having considered the parties’ arguments, the Court GRANTS

the Government’s letter motion for entry of the amended proposed protective order.

       Under Federal Rule of Criminal Procedure 16(d)(1), “[a]t any time the court may, for

good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate relief.”

The good cause standard “requires courts to balance several interests, including whether

dissemination of the discovery materials inflicts hazard to others . . . whether the imposition of

the protective order would prejudice the defendant,” and “the public’s interest in the

information.” United States v. Smith, 985 F. Supp. 2d 506, 522 (S.D.N.Y. 2013). The party

seeking to restrict disclosure bears the burden of showing good cause. Cf. Gambale v. Deutsche

Bank AG, 377 F.3d 133, 142 (2d Cir. 2004).

       The Government has shown good cause for its proposed protective order. At issue here is

the safety of a cooperating witness, a number of informants, and an undercover agent, whose

security would potentially be compromised in the absence of such a protective order. See Dkt.

No. 30 at 1–2. “Although [Rule 16] does not attempt to indicate when a protective order should

be entered, it is obvious that one would be appropriate where there is reason to believe that a

witness would be subject to physical or economic harm if his identity is revealed.” Fed. R. Crim.

P. 16, Advisory Committee Notes, 1974 Amendment. See also United States v. Urena, 989 F.

Supp. 2d 253, 262 (S.D.N.Y. 2013) (collecting cases in which courts approved redactions of

Rule 16 material or similar means of protecting witness identity).

       Neither Ramirez nor Sosa-Zarzuela take issue with the significance of the Government’s

interest in protecting the identities of the cooperating witness, the informants, and the undercover

agent. See Dkt. Nos. 33, 36, 37. They instead argue that the Government’s interest could be

addressed by a narrower restriction—namely, a restriction on the dissemination of the sensitive




                                                  2
          Case 1:21-cr-00041-AJN Document 40 Filed 03/10/21 Page 3 of 4




materials and not on the Defendants’ possession of the sensitive materials. Id. The Court

concludes, however, that the prohibition on Defendants’ possession of these materials is tailored

to the specific interest at stake of protecting the security and privacy of the cooperating witness,

the informants, and the undercover agent. Among other things, Defendants’ possession of these

materials—which include recordings that would confirm the identification of these individuals

and establish their relationship to law enforcement—would enervate the risk that the materials

would be used to identify these individuals and establish their relationship to law enforcement,

that the materials could inadvertently be misplaced, and that the materials could be intentionally

circulated to others. See Dkt. No. 39 at 2. As a result of these concerns, the Court agrees with

the Government that the Defendants’ counter-proposal is insufficient and that there is good cause

to require that defense counsel remain in sole possession of these materials.

       The Court also concludes that the Government has shown good cause as to the provision

permitting the redaction of personal identifying information that would identify particular

witnesses and third parties. See Dkt. No. 39, Ex. A, ¶ 5. There is a strong and specific interest in

protecting the privacy of witnesses and third parties, and good cause exists for narrowly tailored

redactions that advance that interest.

       The Court takes seriously Defendants’ concern that in light of the ongoing difficulties

stemming from the COVID-19 pandemic, requiring the Defendants to review these materials in

defense counsel’s offices will create some degree of burden. See Dkt. No. 36 at 2. But these

concerns are mitigated by the fact that the materials at issue are not so voluminous as to make

such review impracticable, see Dkt. No. 32, and by the fact that Defendants will have over eight

months to prepare for trial.




                                                  3
           Case 1:21-cr-00041-AJN Document 40 Filed 03/10/21 Page 4 of 4




        Thus, the Court concludes that good cause exists for the proposed protective order and

will enter it accordingly.1 In order to ensure that the Defendants are able to meaningfully

participate in their defense, however, the Court will set a control date of September 1, 2021 for

the Defendants to raise any concerns regarding their ability to access these materials and

otherwise participate in their defense.

           SO ORDERED.

    Dated: March 10, 2021                                   __________________________________
        New York, New York                                           ALISON J. NATHAN
                                                                   United States District Judge




1
  It goes without saying that nothing in the protective order otherwise excuses the Government from complying with
its ongoing disclosure obligations, including those under Brady v. Maryland, 373 U.S. 83 (1963). See Dkt. No. 15.


                                                        4
